ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Examiner's amendments I - III
Examiner’s amendments to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

I. Examiner's amendment to the application title
The application title has been amended to "DUAL SAMPLE MELTING CURVE CLUSTER AND COST ANALYSIS," consistent with and specific to the allowed claims.

II. Examiner's amendment rejoining claims and canceling the restriction requirement
The 12/13/2018 restriction requirement is canceled and claims 7-8 are rejoined.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)

III. Examiner's amendment to the claims
In claim 7, amend to "...[[ specific ]] identified ..."


Reasons for allowance
11/25/2020 claims 1-17 are allowed for the reasons of record and as summarized here.  (No claims are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. Dhakal as previously applied in the now withdrawn 103 rejection, either individually or in obvious combination, does not teach the recited combination of at least two biological samples, a thermal melt reaction in each sample and a controller calculating an optimal cluster number, a cost value and cluster centers having a minimum cost.  Additionally, Applicant's 11/25/2020 remarks at p. 12 support withdrawal of the rejection.

Regarding 35 USC 101
Referring to the 101 analysis as organized in the Office's published January 2019 guidance, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement in this instance comprising an integrated method and system that provide for a thermal melt reaction resulting in increased efficiency and accuracy in DNA characterization and genotyping.  In this regard, Applicant's 11/25/2020 remarks at p. 13 support withdrawal of the rejection.
Also, referring to the 101 analysis as organized in the Office's published January 2019 guidance, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 3rd consideration relating to a particular machine integrating possible judicial exceptions into a practical application, the particular machine in this instance comprising at least the recited thermal system having at least two biological samples.



Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The 6/23/2017 supplemental drawings previously were accepted.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631